People v Palompelli (2019 NY Slip Op 08706)





People v Palompelli


2019 NY Slip Op 08706


Decided on December 4, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
COLLEEN D. DUFFY
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2017-13498
 (Ind. No. 99-00065)

[*1]The People of the State of New York, respondent,
vFrank Palompelli, appellant.


Stephen N. Preziosi, P.C., New York, NY, for appellant.
David M. Hoovler, District Attorney, Goshen, NY (Andrew R. Kass of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, by permission, from an order of the County Court, Orange County (Craig Stephen Brown, J.), dated November 29, 2017. The order denied, without a hearing, the defendant's motion, inter alia, pursuant to CPL 440.10 to vacate a judgment of the same court (Jeffrey G. Berry, J.), rendered October 14, 1999, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the order is affirmed.
The County Court providently exercised its discretion in denying the defendant's motion, inter alia, to vacate his judgment of conviction on the ground that he received ineffective assistance of counsel. On a previous motion that the defendant made pursuant to CPL 440.10, he "was in a position adequately to raise the ground or issue underlying the present motion but did not do so" (CPL 440.10[3][c]; see  CPL 440.30[2]).
DILLON, J.P., DUFFY, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court